internal_revenue_service uil number release date cc dom fi p plr-118226-99 date legend company state a fund state b a corporation x class-1 portfolios class-2 portfolios class-3 portfolios b c dear this refers to the letter dated date which requests certain rulings relating to the qualification of a segregated_asset account’s investment in a regulated_investment_company for look-through treatment under sec_817 of the internal_revenue_code and sec_1_817-5 of the income_tax regulations additional information in connection with this ruling_request was submitted by letter dated date facts company is a stock_life_insurance_company domiciled in state a which is subject_to taxation as a life_insurance_company within the meaning of sec_816 as part of its life_insurance business_company issues certain variable_annuity and variable life_insurance contracts hereinafter referred to collectively as the contracts which provide cash surrender values and other_benefits that vary according to the investment experience of an underlying separate_account some of the contracts are non-qualified contracts that are purchased with after-tax money whereas others are pension_plan_contracts within the meaning of sec_818 some of contracts offer a number of variable investment options as well as a fixed investment option if the contract holder selects a fixed investment option the applicable_portion of the contract premium less a contractual expense charge is generally held in company’s general investment account the applicable_portion of the contract premium allocated by the contract holder to one or more of the contract’s variable investment options is transferred to company’s separate_accounts in accordance with the applicable agreements all investment_income and capital_gains_and_losses whether or not realized from assets held in company’s separate_accounts are credited to or changed against the contract holders’ cash surrender values and other_benefits under the contracts company’s separate_accounts are registered with the sec as unit investment trusts under the investment_company act of the act the assets of company’s separate_accounts attributable to the contracts are allocated among various sub-accounts each sub-account reflects one of the variable investment options of the contracts and holds shares of a corresponding portfolio of fund as described more fully below the applicable_portion of the contract premium allocated by the contract holder to each variable investment option and thus to each sub-account is determined when a contract is issued the investment allocation under the contract may be changed by the contract holder from time to time each of the sub-accounts of company’s separate_accounts is a segregated_asset_account within the meaning of sec_1_817-5 fund is organized as a state b corporation and is registered with the sec as an open-end management investment_company under the act fund currently includes a separate investment portfolios each portfolio is a registered series of fund and shares of each portfolio are registered under the securities act of pursuant to sec_851 each portfolio will qualify as a regulated_investment_company under part i of subchapter_m of the code and has its own investment objectives and strategies corporation x a wholly owned subsidiary of company serves as the principal investment adviser to each of the investment portfolios of fund shares of the investment portfolios of fund are not for sale directly to the public but are available only to company’s general account through the ownership of a variable_contract issued by company and one or more other insurance_companies or by participation in certain qualified_retirement_plans that make one or more of the portfolios available for investment thus for example a contract holder that selects one of a contract’s variable investment options may not deal directly with fund regarding the purchase or redemption of a portfolio’s shares rather company’s separate_accounts place orders to purchase and redeem shares of the portfolios of fund based on the investment allocations of the contract holders with respect to their individual contracts each sub-account of company’s separate_accounts attributable to the contracts invests in shares of either an investment portfolio of fund which invests directly in various types of securities such as common stocks bonds government securities or a portfolio of securities designed to track the performance of a benchmark index a class-1 portfolio or an investment portfolio of fund which pursues an overall asset allocation program by investing exclusively in shares one or more of the class-1 portfolios a class-2 portfolio or class-3 portfolio as described below each class-1 portfolio is required by its investment policies to manage its investment_assets in a manner that will assure that those assets will always be adequately diversified within the meaning of sec_817 and sec_1_817-5 fund has offered b class-2 portfolios as an investment option for segregated_asset accounts of company and one or more other life_insurance_companies in connection with variable_contracts other than pension_plan_contracts as defined in sec_818 each of these class-2 portfolio pursues a particular asset allocation program by investing exclusively in one or more class-1 portfolios in different proportions based on an investor’s risk tolerance investment horizon and personal objectives fund has recently created c class-3 portfolios shares of each of which are made available only to i company’s general account ii qualified_pension and retirement plans as defined in revrul_94_62 and iii the segregated_asset accounts of company and one or more other life_insurance_companies in connection with pension_plan_contracts as defined in sec_818 each class-3 portfolio pursues a particular asset allocation program by investing exclusively in one or more class-1 portfolios in different proportions based on an investor’s risk tolerance investment horizon and personal objectives although a particular class-2 portfolio and class-3 portfolio may pursue similar investment objectives fund currently imposes a lower level of expense charges on funds invested in a class-3 portfolio than with respect to funds invested in a class-2 portfolio applicable law and analysis under sec_817 of the code a segregated_asset_account upon which a variable_annuity or life_insurance_contract other than a pension_plan_contract is based must be adequately diversified in accordance with regulations prescribed the secretary in order for the variable_contract to be treated as an annuity under sec_72 or a life_insurance_contract under sec_7702 sec_1_817-5 of the regulations provides guidance relating to the minimum level of diversification applicable to the investments underlying variable_annuity and life_insurance contracts generally under sec_1_817-5 the investments of a segregated_asset_account with respect to a variable_contract will be considered adequately diversified only if no more than percent of the value of the total assets of the account is represented by any one investment no more than percent by any two investments no more than percent by any three investments and no more than percent by any four investments sec_817 and sec_1_817-5 provide that in certain cases diversification may be satisfied under a look-through_rule under sec_817 if all of the interests of a regulated_investment_company or trust are held by a one or more insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund managers or affiliated companies in connection with the creation or management of the regulated_investment_company or trust the diversification requirements will be applied by taking into account the assets of such regulated_investment_company or trust in effect compliance with the diversification requirements is determined taking into account the underlying investments of the regulated_investment_company or trust in which the segregated_asset_account invests rather than treating the beneficial_interest in such regulated_investment_company or trust as a single investment of a segregated_asset_account see sec_1_817-5 sec_1_817-5 provides in relevant part that the look-through_rule will apply to a regulated_investment_company only if i all of the beneficial interests in the investment_company except as otherwise provided by sec_1_817-5 are held by one or more segregated_asset accounts of one or more life_insurance_companies and ii public access to this investment_company is available exclusively except as otherwise provided by sec_1_817-5 through the purchase of a variable_contract the diversification requirements under sec_817 apply to variable_contracts other than pension_plan_contracts sec_818 defines the term pension_plan_contract for this purpose to include a tax-sheltered annuity_contract under sec_403 and an individual_retirement_annuity contract under sec_408 see sec_818 and thus the diversification requirements apply to variable_contracts purchased with after-tax monies and do not apply to contracts which are tax-sheltered annuities or individual retirement annuities sec_1_817-5 provides in relevant part that satisfaction of the ownership conditions set forth in sec_1_817-5 will not be prevented if beneficial interests in a regulated_investment_company are held by i the general account of a life_insurance_company or a corporation related in a manner specified in sec_267 to a life_insurance_company but only if the return on such interest is computed in the same manner as the return on an interest held by a segregated_asset_account is computed determined without regard to expenses attributable to variable_contracts there is no intent to sell such interests to the public and a segregated_asset_account of such life_insurance_company also holds a beneficial_interest in the investment_company partnership or trust ii the manager or a corporation related in a manner specified in sec_267 to the manager of the regulated_investment_company but only if the holding of the interests is in connection with the creation or management of the investment_company the return on such interest is computed in the same manner as the return on an interest held by a segregated_asset_account is computed determined without regard to expenses attributable to variable_contracts and there is no intent to sell such interests to the public iii the trustees of a qualified_pension or retirement_plan or iv the public or treated as owned by policyholders pursuant to revrul_81_225 1981_2_cb_12 but only if the investment_company partnership or trust was closed to the public in accordance with revrul_82_55 1982_1_cb_12 or all the assets of the segregated_asset_account attributable to premium payments prior to date to premium payments made in connection with a qualified_pension or retirement_plan or to any combination of such premium payments revrul_94_62 1994_2_cb_164 provides a list of various arrangements that will be treated as a qualified_pension plan for purposes of the exception from the ownership conditions of sec_1_817-5 provided by sec_1_817-5 specifically for purposes of sec_1 f iii the term qualified_pension plan includes i a plan described in sec_401 that includes a_trust exempt from tax under sec_501 ii an annuity plan described in sec_403 iii an annuity_contract described in sec_403 iv an individual_retirement_account described in sec_408 v an individual_retirement_annuity described in sec_408 vi a government_plan within the meaning of sec_414 or an eligible_deferred_compensation_plan within the meaning of sec_457 vii a simplified_employee_pension plan of an employer that satisfies the requirements of sec_408 viii a plan described in sec_501 and ix any other trust plan account contract or annuity that the internal_revenue_service has determined in a letter_ruling to be within the scope of sec_1_817-5 ruling no sec_1_817-5 provides that the look-through_rule applies with respect to a segregated investment account’s investment in a regulated_investment_company only if all the beneficial interests of the regulated_investment_company are held by one or more segregated_asset accounts of one or more life_insurance_companies and public access to interests in such regulated_investment_company is available exclusively except as provided by sec_1_817-5 through the purchase of a variable_contract subject_to certain conditions sec_1_817-5 permits the general accounts of life_insurance_companies or affiliated companies fund managers or affiliated companies and qualified_pension and retirement plans to hold beneficial interests in a regulated_investment_company without violating the ownership conditions of sec_1_817-5 for application of the look-through_rule under the proposed transaction company will create c different class-3 portfolios each of which will pursue an overall asset allocation program by investing exclusively in shares of one or more of the class-1 portfolios shares of the class-3 portfolios will be available as an investment option only to i company’s general account ii the segregated_asset accounts of company and one or more life_insurance_companies pursuant to pension_plan_contracts as defined in sec_818 and iii qualified_pension and retirement plans as defined in revrul_94_62 as direct investments in such plans company represents that all of the beneficial interests of class-1 portfolios have been held by segregated_asset accounts of company and one or more other life_insurance_companies in connection with variable_contracts and other investors permitted by sec_1_817-5 company also represents that the return on the beneficial interests of a class-1 portfolio held by company’s general account is computed in the same manner as the return on interests in such portfolio held by a segregated_asset_account is computed without regard to expenses attributable to variable_contracts within the meaning of sec_1_817-5 company further represents that these conditions will continue to apply after the class-3 portfolios begin to invest in the class-1 portfolios shares of class-3 portfolios will made be available only to company in its general account and segregated_asset accounts to the segregated_asset accounts of one or more other life_insurance_companies and to qualified_pension and retirement plans as defined in revrul_94_62 thus the beneficial interests in the class-1 portfolios will continue to be held either directly or indirectly by segregated_asset accounts of company and one or more other life_insurance_companies in connection with variable_contracts and other investors permitted by sec_1_817-5 accordingly application of the look-through_rule to a segregated_asset account’s interest in a class-1 portfolio is not prevented by reason of an investment in such portfolio by a class-3 portfolio ruling no sec_817 and sec_1_817-5 provide that where a segregated_asset_account invests in a regulated_investment_company and certain ownership requirements are met the diversification requirements of sec_817 and sec_1_817-5 are applied by taking into account the assets held by such regulated_investment_company without this look-through_rule a segregated_asset_account that invests all of its assets in a regulated_investment_company would be treated as owning only one asset - the beneficial_interest in the regulated_investment_company if the look-through_rule of sec_817 and sec_1_817-5 applies however the underlying assets of the regulated_investment_company in which the segregated_asset_account invests its funds are examined in order to determine if the segregated_asset_account is adequately diversified under sec_817 and sec_1_817-5 in this case the look-through_rule of sec_817 applies with respect to a segregated_asset account’s investment in a class-2 portfolio since as noted above the beneficial interests in the class-2 portfolio will held by segregated_asset accounts of company and one or more other insurance_companies and other holders expressly permitted by sec_1_817-5 and revrul_94_62 in addition public access to a class-2 portfolio currently is available exclusively through the purchase of a variable_contract except where shares are held by qualified_pension and retirement plans for direct investment by such plans as permitted by sec_1_817-5 and revrul_94_62 as noted above each class-2 portfolio pursues an overall asset allocation program by investing exclusively in shares of one or more class-1 portfolios interests in the class-2 portfolios are exclusively held by segregated_asset accounts of company and one or more other insurance_companies and holders expressly permitted by sec_1_817-5 accordingly under the look-through_rule of sec_817 and sec_1_817-5 it is appropriate to take into account the underling assets of the class-2 portfolio for purposes of determining whether a segregated_asset_account that invests in a class-2 portfolio is adequately diversified under sec_817 and sec_1 b in turn to the extent that a class-2 portfolio invests exclusively in shares one or more of class-1 portfolios shares of which would otherwise qualify for look-through treatment under sec_1_817-5 and sec_1_817-5 if held directly by the segregated_asset_account it is also appropriate under the look-through_rule of sec_817 and sec_1_817-5 for the segregated_asset_account to take into account a pro_rata share of the assets of each class-1 portfolio in which the class-2 portfolio is invested accordingly based solely on the information submitted and the representations made in connection with company’s ruling_request we conclude as follows satisfaction of the ownership requirements of sec_1_817-5 with respect to a segregated_asset account’s beneficial_interest in a class-1 portfolio will not be prevented by an investment in such class-1 portfolio by a class-3 portfolio for purposes of determining whether a segregated_asset_account that holds shares in a class-2 portfolio is adequately diversified under sec_817 and sec_1_817-5 the segregated_asset_account is treated under the look-through_rule of sec_817 and sec_1_817-5 as owning a pro_rata share of the each of the investment_assets of the class-2 portfolio in turn to the extent that the class-2 portfolio invests exclusively in shares of one or more class-1 portfolios and the interest in such class-1 portfolios would qualify for look-through treatment if held directly by the segregated_asset_account the segregated_asset_account is also treated under the look- through rule_of sec_817 and sec_1_817-5 as owning a pro_rata share of each of the investment_assets of the class-1 portfolio in which the class-2 portfolio is invested except as specifically set forth above no opinion is expressed as to the tax treatment of the contracts under the provisions of any other section of the code or regulations specifically no opinion is expressed except to the extent set forth above as to the application of the investment control rules as set forth in 749_f2d_513 8th cir cert_denied 473_us_905 revrul_82_54 1982_1_cb_11 revrul_81_225 1982_2_cb_12 revrul_80_274 1980_2_cb_27 and revrul_77_85 1977_1_cb_12 a copy of this ruling letter should be attached to company’s federal_income_tax returns for the taxable_year in which the proposed transactions that are covered by this ruling letter is consummated this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to company’s authorized representative sincerely yours assistant chief_counsel financial institutions products by s mark smith chief branch revrul_81_225 was clarified by revrul_82_55 1982_1_cb_12 and revproc_99_44 1999_48_irb_598
